        Case 4:20-cr-00030-BMM Document 51 Filed 09/29/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 20-30-GF-BMM

                Plaintiff,                               ORDER

 vs.

 ERIC BRUCE FOWLER,

               Defendant.

       Upon Motion of Defendant Eric Bruce Fowler for telephonic appearance of

witness at Detention Hearing;

       IT IS HEREBY ORDERED that Anne Moe is allowed to appear

telephonically for the Detention Hearing scheduled for Wednesday, September

30, 2020, at 4:00 p.m. Defense counsel will contact the Clerk of Court's office for

the call-in number.

       DATED this 29th day of September, 2020.




                                        1
